
	
		II
		Calendar No. 410
		111th CONGRESS
		2d Session
		S. 3410
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2010
			Mr. Vitter (for himself,
			 Ms. Murkowski, Mr. LeMieux, and Mr.
			 Isakson) introduced the following bill; which was read the first
			 time
		
		
			May 26, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To create a fair and efficient system to
		  resolve claims of victims for economic injury caused by the Deepwater Horizon
		  incident, and to direct the Secretary of the Interior to renegotiate the terms
		  of the lease known as Mississippi Canyon 252 with respect to
		  claims relating to the Deepwater Horizon explosion and oil spill that exceed
		  existing applicable economic liability limitations.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Acceptance of Liability and Expedited
			 Claims at Mississippi Canyon 252 Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Deepwater Horizon claims resolution
					Sec. 101. Findings and purpose.
					Sec. 102. Definitions.
					Subtitle A—Office of Deepwater Horizon Claims
				Compensation
					Sec. 111. Establishment of Office of Deepwater Horizon Claims
				Compensation.
					Sec. 112. Claimant assistance.
					Sec. 113. Compensation program startup.
					Sec. 114. Authority of Administrator.
					Sec. 115. Advisory Committee on Deepwater Horizon
				Compensation.
					Subtitle B—Deepwater Horizon compensation
				procedures
					Sec. 121. Essential elements of eligible claim.
					Sec. 122. General rule concerning no-fault
				compensation.
					Sec. 123. Filing of claims.
					Sec. 124. Eligibility determinations and claim
				awards.
					Subtitle C—Awards
					Sec. 131. Amount.
					Sec. 132. Payment.
					Sec. 133. Setoffs for collateral source compensation and prior
				awards.
					Sec. 134. Subrogation.
					Subtitle D—Judicial review
					Sec. 141. Judicial review of rules and regulations.
					Sec. 142. Judicial review of award decisions.
					Sec. 143. Other judicial challenges.
					Subtitle E—Effect on other laws
					Sec. 151. Effect on other laws.
					TITLE II—Liability
					Sec. 201. Liability for Deepwater Horizon oil
				spill.
				
			IDeepwater Horizon claims
			 resolution
			101.Findings and purpose
				(a)FindingsCongress finds that—
					(1)the oil spill resulting from the Deepwater
			 Horizon incident has caused major economic damage to the residents of the
			 States bordering the Gulf of Mexico;
					(2)the limits on strict liability imposed by
			 the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) will be exceeded by the
			 claims resulting from the Deepwater Horizon incident; and
					(3)while the Oil Pollution Act of 1990 (33
			 U.S.C. 2701 et seq.) places no restrictions on liability for damages from the
			 accident under State law, litigation of such cases may take decades, and
			 consume in litigation expenses funds that could otherwise be used to quickly
			 and efficiently compensate the citizens of the Gulf States for damages
			 resulting from the Deepwater Horizon incident.
					(b)PurposeThe purpose of this title is to create a
			 fair and efficient system for the payment of legitimate present and future
			 claims for damages resulting from the Deepwater Horizon incident.
				102.DefinitionsIn this title:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Office.
				(2)Advisory CommitteeThe term Advisory Committee
			 means the Advisory Committee on Deepwater Horizon Compensation established
			 under section 115(a).
				(3)ClaimThe term claim means any
			 claim, based on any theory, allegation, or cause of action, for damages
			 presented in a civil action or bankruptcy proceeding, directly, indirectly, or
			 derivatively arising out of, based on, or related to, in whole or in part, the
			 effects of the Deepwater Horizon incident.
				(4)ClaimantThe term claimant means a
			 person or State who files a claim under section 123.
				(5)Civil action
					(A)In generalThe term civil action means a
			 civil action filed in Federal or State court, whether cognizable as a case at
			 law, in equity, or in admiralty.
					(B)ExclusionThe term civil action does not
			 include an action relating to any workers’ compensation law.
					(6)Collateral source
			 compensationThe term
			 collateral source compensation means the compensation that a
			 claimant received, or is entitled to receive, from a responsible party as a
			 result of a final judgment, settlement, or other payment for damages that are
			 the source of a claim under section 123, including payments made under the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.).
				(7)Compensation programThe term compensation program
			 means the compensation program established under this title.
				(8)DamagesThe term damages means damages
			 specified in section 131(b), including the cost of assessing those
			 damages.
				(9)Deepwater Horizon incidentThe term Deepwater Horizon
			 incident means the blowout and explosion of the Deepwater Horizon oil
			 rig that occurred on April 20, 2010, and resulting hydrocarbon releases into
			 the environment.
				(10)DepartmentThe term Department means the
			 Department of the Interior.
				(11)FundThe term Fund means the Oil
			 Spill Liability Trust Fund established by section 9509 of the Internal Revenue
			 Code of 1986.
				(12)LawThe term law includes all law,
			 judicial or administrative decisions, rules, regulations, or any other
			 principle or action having the effect of law.
				(13)OfficeThe term Office means the
			 Office of Deepwater Horizon Claims Compensation established under section
			 111.
				(14)PartiesThe term parties means, with
			 respect to an individual claim, the claimant and the responsible party.
				(15)Person
					(A)In generalThe term person means an
			 individual, trust, firm, joint stock company, partnership, association,
			 insurance company, reinsurance company, or corporation.
					(B)ExclusionsThe term person does not
			 include—
						(i)the United States;
						(ii)a State; or
						(iii)a political subdivision of a State.
						(16)Responsible partyThe term responsible party
			 means a responsible party (as defined in section 1001 of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2701)) for the Deepwater Horizon incident.
				(17)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(18)StateThe term State means
					(A)each of the several States of the United
			 States;
					(B)the District of Columbia;
					(C)the Commonwealth of Puerto Rico;
					(D)Guam;
					(E)American Samoa;
					(F)the Commonwealth of the Northern Mariana
			 Islands;
					(G)the Federated States of Micronesia;
					(H)the Republic of the Marshall
			 Islands;
					(I)the Republic of Palau; and
					(J)the United States Virgin Islands..
					(19)Successor in interestThe term successor in interest
			 means any person that acquires assets, and substantially continues the business
			 operations, of a responsible party, considering factors that include—
					(A)retention of the same facilities or
			 location;
					(B)retention of the same employees;
					(C)maintaining the same job under the same
			 working conditions;
					(D)retention of the same supervisory
			 personnel;
					(E)continuity of assets;
					(F)production of the same product or offer of
			 the same service;
					(G)retention of the same name;
					(H)maintenance of the same customer
			 base;
					(I)identity of stocks, stockholders, and
			 directors between the asset seller and the purchaser; or
					(J)whether the successor holds itself out as
			 continuation of previous enterprise, but expressly does not include whether the
			 person actually knew of the liability of the responsible party under this
			 title.
					AOffice of Deepwater Horizon Claims
			 Compensation
				111.Establishment of Office of Deepwater
			 Horizon Claims Compensation
					(a)In general
						(1)EstablishmentThere is established within the Department
			 the Office of Deepwater Horizon Claims Compensation, which shall be headed by
			 the Administrator.
						(2)PurposeThe purpose of the Office shall be to
			 provide timely, fair compensation, under the terms specified in this title, on
			 a no-fault basis and in a nonadversarial manner, to persons and State or local
			 governments that have incurred damages as a result of the Deepwater Horizon
			 incident.
						(3)Termination of the OfficeThe Office shall terminate effective not
			 later than 1 year following the date of certification by the Administrator that
			 the Fund has neither paid a claim in the previous 1-year period nor has debt
			 obligations remaining to pay.
						(4)ExpensesThe Fund shall be available to the
			 Secretary for expenditure, without further appropriation and without fiscal
			 year limitation, as necessary for any and all expenses associated with the
			 Office, including—
							(A)personnel salaries and expenses, including
			 retirement and similar benefits; and
							(B)all administrative and legal
			 expenses.
							(b)Appointment of Administrator
						(1)In generalThe Administrator of the Office shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate.
						(2)TermThe term of the Administrator shall be 5
			 years.
						(3)ReportingThe Administrator shall report directly to
			 the Assistant Secretary for Policy, Management, and Budget of the
			 Department.
						(c)Duties of Administrator
						(1)In generalThe Administrator shall be responsible
			 for—
							(A)processing claims for compensation for
			 damages to eligible claimants in accordance with the criteria and procedures
			 established under subtitle B;
							(B)appointing or contracting for the services
			 of such personnel, making such expenditures, and taking any other actions as
			 may be necessary to carry out the responsibilities of the Office, including
			 entering into cooperative agreements with other Federal or State agencies and
			 entering into contracts with nongovernmental entities;
							(C)conducting such audits and additional
			 oversight as necessary to assure the integrity of the compensation
			 program;
							(D)promulgating such rules, regulations, and
			 procedures as may be necessary to carry out this title;
							(E)making such expenditures as may be
			 necessary in carrying out this title;
							(F)excluding evidence and disqualifying or
			 debarring any attorney or other individual or entity who provide evidence in
			 support of the application of the claimant for compensation if the
			 Administrator determines that materially false, fraudulent, or fictitious
			 statements or practices have been submitted or engaged in by the individual or
			 entity; and
							(G)having all other powers incidental,
			 necessary, or appropriate to carrying out the functions of the Office.
							(2)Certain enforcement
							(A)False statementsFor each infraction described in paragraph
			 (1)(F), the Administrator may impose a civil penalty not to exceed $10,000 on
			 any individual or entity found to have submitted or engaged in a materially
			 false, fraudulent, or fictitious statement or practice under this title.
							(B)Other powersThe Administrator shall issue appropriate
			 regulations to carry out paragraph (1)(G).
							(d)Audit and personnel review
			 proceduresThe Administrator
			 shall establish audit and personnel review procedures for evaluating the
			 accuracy of eligibility recommendations of agency and contract
			 personnel.
					112.Claimant assistance
					(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall establish a comprehensive
			 claimant assistance program—
						(1)to publicize and provide information to
			 potential claimants about—
							(A)the availability of benefits for eligible
			 claimants under this title; and
							(B)the procedures for filing claims and for
			 obtaining assistance in filing claims;
							(2)to provide assistance to potential
			 claimants in preparing and submitting claims, including assistance in obtaining
			 the documentation necessary to support a claim;
						(3)to respond to inquiries from claimants and
			 potential claimants;
						(4)to provide training with respect to the
			 applicable procedures for the preparation and filing of claims to persons who
			 provide assistance or representation to claimants, including nonprofit
			 organizations and State and local government entities; and
						(5)to provide for the establishment of a
			 website on which claimants may access all relevant forms and
			 information.
						(b)Resource centers
						(1)In generalThe claimant assistance program shall
			 provide for the establishment of resource centers in areas in which there are
			 determined to be large concentrations of potential claimants.
						(2)LocationThe centers shall be located, to the
			 maximum extent practicable, in facilities of the Department or other Federal
			 agencies.
						(c)Attorney’s fees
						(1)In generalNotwithstanding any other provision of law,
			 the representative of an individual may not receive, for services rendered in
			 connection with the claim of an individual under this title, more than 5
			 percent of a final award made (whether by the Administrator initially or as a
			 result of administrative review) on the claim.
						(2)PenaltyAny representative of a claimant who
			 violates this subsection shall be fined not more than the greater of—
							(A)$5,000; or
							(B)twice the amount received by the
			 representative for services rendered in connection with each violation.
							113.Compensation program startup
					(a)Interim regulationsNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall issue interim regulations and
			 procedures for the processing of claims under this title.
					(b)Interim personnel
						(1)In generalThe Secretary and the Assistant Secretary
			 for Policy, Management, and Budget of the Department may make available to the
			 Administrator on a temporary basis such personnel and other resources as may be
			 necessary to facilitate the expeditious startup of the compensation
			 program.
						(2)ContractsThe Administrator may contract with
			 individuals or entities having relevant experience to assist in the expeditious
			 startup of the compensation program.
						(c)Extreme financial hardship
			 claimsIn the final
			 regulations promulgated under section 111(c), the Administrator shall designate
			 categories of claims to be handled on an expedited basis as a result of extreme
			 financial hardship.
					(d)Interim AdministratorUntil an Administrator is appointed and
			 confirmed under section 111(b), the responsibilities of the Administrator under
			 this title shall be performed by the Assistant Secretary for Policy,
			 Management, and Budget of the Department, who shall have all the authority
			 conferred by this title on the Administrator and who shall be considered to be
			 the Administrator for purposes of this title.
					(e)Stay of claims; return to tort
			 system
						(1)Stay of claims
							(A)Pending actionsNotwithstanding any other provision of this
			 title, any claim for damages pending in any Federal or State court for monetary
			 damages related to the Deepwater Horizon incident as of the date of enactment
			 of this Act shall be subject to a stay.
							(B)Future
			 actionsNotwithstanding any
			 other provision of this title, any claim for damages filed in any Federal or
			 State court for monetary damages related to the Deepwater Horizon incident
			 after the date of enactment of this Act shall be subject to a stay 60 days
			 after the date of the filing of the claim, unless the claimant has filed an
			 election to pursue the claim for damages in the Federal or State court under
			 paragraph (2).
							(2)ClaimsTo be eligible for a claim, any person or
			 State that has filed a timely claim seeking a judgment or order for monetary
			 damages related to the Deepwater Horizon incident in any Federal or State court
			 before, on, or after the date of enactment of this Act, shall file with the
			 Administrator and serve on all defendants in the pending court action an
			 election to pursue the claim for damages under this title or continue to pursue
			 the claim in the Federal or State court—
							(A)not later than 60 days after the date of
			 enactment of this Act, if the claim was filed in a Federal or State court
			 before the date of enactment of this Act; and
							(B)not later than 60 days after the date of
			 the filing of the claim, if the claim is filed in a Federal or State court on
			 or after the date of enactment of this Act.
							(3)StayUntil the claimant files an election under
			 paragraph (2) to continue to pursue the claim in the Federal or State court,
			 the stay under paragraph (1) shall remain in effect.
						(4)Effect of election
							(A)In generalAny claimant that has elected to pursue a
			 claim for damages in Federal or State court under paragraph (2) shall not be
			 eligible for an award for those damages under section 131.
							(B)Stay of claimAny claim seeking a judgment or order for
			 monetary damages relating to the Deepwater Horizon incident in any Federal or
			 State court filed by a claimant that has received a judgment for damages under
			 this title for that claim shall be permanently stayed.
							(5)Effect of operational or nonoperational
			 fund
							(A)Reinstatement of claimsIf, after 270 days after the date of
			 enactment of this Act, the Administrator cannot certify to Congress that the
			 Office is operational and paying claims at a reasonable rate, each person or
			 State that has filed a claim stayed under this subsection may continue the
			 claims of the person or State in the court in which the case was pending prior
			 to the stay.
							(B)Operational officeIf the Administrator subsequently certifies
			 to Congress that the Office has become operational and paying all valid claims
			 at a reasonable rate, any claim in a civil action in Federal or State court
			 that is not actually on trial before a jury that has been impaneled and
			 presentation of evidence has commenced, but before deliberation, or before a
			 judge and is at the presentation of evidence, may, at the option of the
			 claimant, be considered a reinstated claim before the Administrator and the
			 civil action before the Federal or State court shall be null and void.
							(C)Nonoperational officeNotwithstanding any other provision of this
			 title, if the Administrator certifies to Congress that the Office cannot become
			 operational and paying all valid claims at a reasonable rate, all claims that
			 have a stay may be filed or reinstated.
							114.Authority of AdministratorOn any matter within the jurisdiction of the
			 Administrator under this title, the Administrator may—
					(1)issue subpoenas for and compel the
			 attendance of witnesses within a radius of 200 miles;
					(2)administer oaths;
					(3)examine witnesses;
					(4)require the production of books, papers,
			 documents, and other potential evidence; and
					(5)request assistance from other Federal
			 agencies with the performance of the duties of the Administrator under this
			 title.
					115.Advisory Committee on Deepwater Horizon
			 Compensation
					(a)Establishment
						(1)In generalNot later than 120 days after the date of
			 enactment of this Act, the Administrator shall establish an Advisory Committee
			 on Deepwater Horizon Compensation.
						(2)Composition and appointment
							(A)In generalThe Advisory Committee shall be composed of
			 24 members, appointed in accordance with this paragraph.
							(B)Legislative appointments
								(i)In generalThe Majority Leader of the Senate, the
			 Minority Leader of the Senate, the Speaker of the House of Representatives, and
			 the Minority Leader of the House of Representatives shall each appoint 4
			 members to the Advisory Committee.
								(ii)RepresentationOf the 4 members appointed by each Member
			 under clause (i)—
									(I)2 members shall represent the interests of
			 claimants; and
									(II)2 members shall represent the interests of
			 responsible parties.
									(C)Appointments by AdministratorThe Administrator shall appoint 8 members
			 to the Advisory Committee, who shall be individuals with qualifications and
			 expertise relevant to the compensation program, including experience or
			 expertise in marine or coastal ecology, oil spill remediation, fisheries
			 management, administering compensation programs, or audits.
							(b)DutiesThe Advisory Committee shall advise the
			 Administrator on—
						(1)claims filing and claims processing
			 procedures;
						(2)claimant assistance programs;
						(3)audit procedures and programs to ensure the
			 quality and integrity of the compensation program;
						(4)analyses or research that should be
			 conducted to evaluate past claims and to project future claims under the
			 compensation program; and
						(5)such other matters related to the
			 implementation of this title as the Administrator considers appropriate.
						(c)Operation of Committee
						(1)TermThe term of a member of the Advisory
			 Committee shall be 3 years.
						(2)Chairperson and Vice
			 ChairpersonThe Administrator
			 shall designate a Chairperson and Vice Chairperson of the Advisory Committee
			 from among the members appointed under subsection (a)(2)(C).
						(3)MeetingsThe Advisory Committee shall meet—
							(A)at the call of the Chairperson or a
			 majority of the members of the Advisory Committee; and
							(B)at least—
								(i)4 times per year during the first 3 years
			 of the compensation program; and
								(ii)2 times per year thereafter.
								(4)Information
							(A)In generalThe Administrator shall provide to the
			 Advisory Committee such information as is necessary and appropriate for the
			 Advisory Committee to carry out this section.
							(B)Other agencies
								(i)In generalOn request of the Advisory Committee, the
			 Administrator may secure directly from any Federal, State, or local department
			 or agency such information as may be necessary to enable the Advisory Committee
			 to carry out this section.
								(ii)Provision of informationOn request of the Administrator, the head
			 of the department or agency described in clause (i) shall furnish such
			 information to the Advisory Committee.
								(5)Administrative supportThe Administrator shall provide the
			 Advisory Committee with such administrative support as is reasonably necessary
			 to enable the Advisory Committee to carry out this section.
						(d)ExpensesA member of the Advisory Committee, other
			 than a full-time Federal employee, while attending a meeting of the Advisory
			 Committee or while otherwise serving at the request of the Administrator, and
			 while serving away from the home or regular place of business of the member,
			 shall be allowed travel and meal expenses, including per diem in lieu of
			 subsistence, as authorized by section 5703 of title 5, United States Code, for
			 individuals in the Federal Government serving without pay.
					BDeepwater Horizon compensation
			 procedures
				121.Essential elements of eligible
			 claimTo be eligible for an
			 award under this title for damages, a claimant shall—
					(1)file a claim in a timely manner in
			 accordance with section 123; and
					(2)prove, by a preponderance of the evidence,
			 that the claimant has suffered damages as a result of the Deepwater Horizon
			 incident.
					122.General rule concerning no-fault
			 compensationTo be eligible
			 for an award under this title for damages, a claimant shall not be required to
			 demonstrate that the damages for which the claim is being made resulted from
			 the negligence or other fault of any other person.
				123.Filing of claims
					(a)Eligible claimants
						(1)In generalAny person or State that has suffered
			 damage as a result of the Deepwater Horizon incident may file a claim with the
			 Office for an award with respect to the damage.
						(2)LimitationA claim may not be filed by any person or
			 State under this title for contribution or indemnity.
						(b)Statute of limitationsExcept as otherwise provided in this
			 subsection, if a person or State fails to file a claim with the Office under
			 this section during the 5-year period beginning on the date on which the person
			 or State first discovered facts that would have led a reasonable person to
			 conclude that damage had occurred, any claim relating to the damage, and any
			 other claim related to that damage, shall be extinguished, and any recovery on
			 the damage shall be prohibited.
					(c)Future claims not precludedFiling of a claim under subsection (a)
			 shall not preclude the filing of additional claims for damages arising from the
			 Deepwater Horizon incident that are manifest at a later date.
					(d)Required informationA claim filed under subsection (a) shall be
			 in such form, and contain such information in such detail, as the Administrator
			 shall by regulation prescribe.
					(e)Date
			 of filingA claim shall be
			 considered to be filed on the date that the claimant mails the claim to the
			 Office, as determined by postmark, or on the date that the claim is received by
			 the Office, whichever is the earliest determinable date.
					(f)Incomplete claims
						(1)In generalIf a claim filed under subsection (a) is
			 incomplete, the Administrator shall notify the claimant of the information
			 necessary to complete the claim and inform the claimant of such services as may
			 be available through the claimant assistance program established under section
			 112 to assist the claimant in completing the claim.
						(2)Time periods
							(A)In generalExcept as provided in subparagraph (B), any
			 time period for the processing of the claim shall be suspended until such time
			 as the claimant submits the information necessary to complete the claim.
							(B)DeadlineIf the information described in
			 subparagraph (A) is not received during the 1-year period beginning on the date
			 of the notification, the claim shall be dismissed.
							124.Eligibility determinations and claim
			 awards
					(a)In general
						(1)Review of claimsThe Administrator shall, in accordance with
			 this section, determine whether each claim filed satisfies the requirements for
			 eligibility for an award under this title and, if so, the value of the
			 award.
						(2)FactorsIn making a determination under paragraph
			 (1), the Administrator shall consider—
							(A)the claim presented by the claimant;
							(B)the factual evidence submitted by the
			 claimant in support of the claim; and
							(C)the results of such investigation as the
			 Administrator may consider necessary to determine whether the claim satisfies
			 the criteria for eligibility established by this title.
							(3)Additional evidence
							(A)In generalThe Administrator may request the
			 submission of evidence in addition to the minimum requirements of section 123
			 if necessary to make a determination of eligibility for an award.
							(B)CostIf the Administrator requests additional
			 evidence under subparagraph (A), the cost of obtaining the additional evidence
			 shall be borne by the Office.
							(b)Proposed decisions
						(1)In generalNot later than 90 days after the date of
			 the filing of a claim, the Administrator shall provide to the parties a
			 proposed decision—
							(A)accepting or rejecting the claim in whole
			 or in part; and
							(B)specifying the amount of any proposed
			 award.
							(2)FormThe proposed decision shall—
							(A)be in writing;
							(B)contain findings of fact and conclusions of
			 law; and
							(C)contain an explanation of the procedure for
			 obtaining review of the proposed decision.
							(c)Review of proposed decisions
						(1)Right to hearing
							(A)In generalAny party not satisfied with a proposed
			 decision of the Administrator under subsection (b) shall be entitled, on
			 written request made not later than 90 days after the date of the issuance of
			 the decision, to a hearing on the claim of the claimant before a representative
			 of the Administrator.
							(B)TestimonyAt the hearing, the party shall be entitled
			 to present oral evidence and written testimony in further support of the
			 claim.
							(C)Conduct of hearing
								(i)In generalThe hearing shall, to the maximum extent
			 practicable, be conducted at a time and place convenient for the
			 claimant.
								(ii)AdministrationExcept as otherwise provided in this title,
			 in conducting the hearing, the representative of the Administrator shall
			 conduct the hearing in a manner that best determines the rights of the parties
			 and shall not be bound by—
									(I)common law or statutory rules of
			 evidence;
									(II)technical or formal rules of procedure;
			 or
									(III)section 554 of title 5, United States
			 Code.
									(iii)EvidenceFor purposes of clause (ii), the
			 representative of the Administrator shall receive such relevant evidence as the
			 claimant adduces and such other evidence as the representative determines
			 necessary or useful in evaluating the claim.
								(D)Request for subpoenas
								(i)In generalSubject to clause (iv), a party may request
			 a representative of the Administrator to issue a subpoena but the decision to
			 grant or deny the request is within the discretion of the
			 representative.
								(ii)SubpoenasSubject to clause (iii), the representative
			 may issue subpoenas for—
									(I)the attendance and testimony of witnesses;
			 and
									(II)the production of books, records,
			 correspondence, papers, or other relevant documents.
									(iii)PrerequisitesSubpoenas may be issued for documents under
			 this subparagraph only if —
									(I)in the case of documents, the documents are
			 relevant and cannot be obtained by other means; and
									(II)in the case of witnesses, oral testimony is
			 the best way to ascertain the facts.
									(iv)Request
									(I)Hearing processA party may request a subpoena under this
			 subparagraph only as part of the hearing process.
									(II)FormTo request a subpoena, the requester
			 shall—
										(aa)submit the request in writing and send the
			 to the representative as early as practicable, but not later than 30 days,
			 after the date of the original hearing request; and
										(bb)explain why the testimony or evidence is
			 directly relevant to the issues at hand, and a subpoena is the best method or
			 opportunity to obtain the evidence because there are no other means by which
			 the documents or testimony could have been obtained.
										(v)Fees and mileage
									(I)In generalAny person required by a subpoena to attend
			 as a witness shall be allowed and paid the same fees and mileage as are paid
			 witnesses in the district courts of the United States.
									(II)FundThe fees and mileage shall be paid from the
			 Fund.
									(2)Review of written record
							(A)In generalInstead of a hearing under paragraph (1),
			 any party not satisfied with a proposed decision of the Administrator shall
			 have the option, on written request made not later than 90 days after the date
			 of the issuance of the decision, of obtaining a review of the written record by
			 a representative of the Administrator.
							(B)Opportunity to be heardIf a review is requested under subparagraph
			 (A), the parties shall be afforded an opportunity to submit any written
			 evidence or argument that the claimant believes relevant.
							(d)Final decisions
						(1)In generalIf the period of time for requesting review
			 of the proposed decision expires and no request has been filed, or if the
			 parties waive any objections to the proposed decision, the Administrator shall
			 issue a final decision.
						(2)Variance from proposed
			 decisionIf the decision
			 materially differs from the proposed decision, the parties shall be entitled to
			 review of the decision under subsection (c).
						(3)TimingIf the parties request review of all or
			 part of the proposed decision the Administrator shall issue a final decision on
			 the claim not later than—
							(A)180 days after the date the request for
			 review is received, if a party requests a hearing; or
							(B)90 days after the date the request for
			 review is received, if the claimant requests review of the written
			 record.
							(4)ContentThe decision shall be in writing and
			 contain findings of fact and conclusions of law.
						(e)RepresentationA party may authorize an attorney or other
			 individual to represent the party in any proceeding under this title.
					CAwards
				131.Amount
					(a)In generalA claimant that meets the requirements of
			 section 121 shall be entitled to an award in an amount equal to the damages
			 specified in subsection (b) sustained as a result of Deepwater Horizon
			 incident.
					(b)Covered damagesFor purposes of subsection (a), covered
			 damages shall be 1 or more of the following types of damages (if
			 applicable):
						(1)Real or personal propertyDamages for injury to, or economic losses
			 resulting from destruction of, real or personal property, which shall be
			 recoverable by a claimant who owns or leases that property.
						(2)Subsistence useDamages for loss of subsistence use of
			 natural resources, which shall be recoverable by any claimant who so uses
			 natural resources that have been injured, destroyed, or lost, without regard to
			 the ownership or management of the resources.
						(3)RevenuesDamages equal to the net loss of taxes,
			 royalties, rents, fees, or net profit shares due to the injury, destruction, or
			 loss of real property, personal property, or natural resources, which shall be
			 recoverable by a State or a political subdivision of a State.
						(4)Profits and earning capacityDamages equal to the loss of profits or
			 impairment of earning capacity due to the injury, destruction, or loss of real
			 property, personal property, or natural resources, which shall be recoverable
			 by any claimant.
						(5)Public servicesDamages for net costs of providing
			 increased or additional public services during or after removal activities,
			 including protection from fire, safety, or health hazards, caused by a
			 discharge of oil, which shall be recoverable by a State or a political
			 subdivision of a State.
						132.Payment
					(a)PaymentsNot later than 30 days after a final
			 determination of an award under this title, a claimant that is entitled to an
			 award under this title shall receive the amount of the award through payments
			 from the responsible parties.
					(b)Limitation on transferabilityA claim filed under this title shall not be
			 assignable or otherwise transferable under this title.
					133.Setoffs for collateral source compensation
			 and prior awardsThe amount of
			 an award otherwise available to a claimant under this title shall be reduced by
			 the amount of collateral source compensation.
				134.SubrogationAny person that pays compensation pursuant
			 to this title to any claimant for damages shall be subrogated to all rights,
			 claims, and causes of action the claimant has under any other law.
				DJudicial review
				141.Judicial review of rules and
			 regulations
					(a)Exclusive jurisdictionThe United States Court of Appeals for the
			 District of Columbia Circuit shall have exclusive jurisdiction over any action
			 to review rules or regulations promulgated by the Administrator under this
			 title.
					(b)Period for filing petitionA petition for review under this section
			 shall be filed not later than 60 days after the date notice of the promulgation
			 of the rules or regulations appears in the Federal Register.
					(c)Expedited proceduresThe United States Court of Appeals for the
			 District of Columbia shall provide for expedited procedures for reviews under
			 this section.
					142.Judicial review of award decisions
					(a)In generalAny claimant or responsible party adversely
			 affected or aggrieved by a final decision of the Administrator awarding or
			 denying compensation under this title may petition for judicial review of the
			 decision.
					(b)Period for filing petitionAny petition for review under this section
			 shall be filed not later than 90 days after the date of issuance of a final
			 decision of the Administrator.
					(c)Exclusive jurisdictionA petition for review may only be filed in
			 the United States Court of Appeals for the circuit in which the claimant
			 resides at the time of the issuance of the final order.
					(d)Standard of reviewThe court shall uphold the decision of the
			 Administrator unless the court determines, on review of the record as a whole,
			 that the decision is not supported by substantial evidence, is contrary to law,
			 or is not in accordance with procedure required by law.
					(e)Expedited proceduresThe United States Court of Appeals shall
			 provide for expedited procedures for reviews under this section.
					143.Other judicial challenges
					(a)Exclusive jurisdictionThe United States District Court for the
			 District of Columbia shall have exclusive jurisdiction over any action for
			 declaratory or injunctive relief challenging any provision of this
			 title.
					(b)Period for filing petitionsAn action under this section shall be filed
			 not later than the later of—
						(1)the date that is 60 days after the date of
			 enactment of this Act; or
						(2)the date that is 60 days after the final
			 action by the Administrator or the Office giving rise to the action.
						(c)Direct appeal
						(1)In generalA final decision in the action shall be
			 reviewable on appeal directly to the Supreme Court.
						(2)AdministrationThe appeal shall be taken by the filing of
			 a notice of appeal not later than 30 days, and the filing of a jurisdictional
			 statement not later than 60 days, after the date of the entry of the final
			 decision.
						(d)Expedited proceduresIt is the sense of Congress that the
			 Supreme Court and the United States District Court for the District of Columbia
			 are urged to advance on the docket and otherwise expedite, to the maximum
			 extent practicable, the disposition of an action covered by this
			 section.
					EEffect on other laws
				151.Effect on other lawsThis title shall supersede any Federal or
			 State law to the extent that the law relates to any claim for damages
			 compensated under this title.
				IILiability
			201.Liability for Deepwater Horizon oil
			 spill
				(a)In generalCongress finds that—
					(1)executives of British Petroleum Exploration
			 & Production, Incorporated (referred to in this section as BP)
			 testified before Congress in May 2010 that BP would pay all legitimate claims
			 relating to the Deepwater Horizon explosion and oil spill that exceed existing
			 applicable economic liability limitations;
					(2)a letter from the Group Chief Executive of
			 BP to the Secretaries of Homeland Security and the Interior dated May 16, 2010,
			 states in part that BP is prepared to pay above $75 million on
			 all legitimate claims relating to that explosion and oil spill;
			 and
					(3)all documented legitimate claims pursuant
			 to the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) for economic damages
			 relating to the Deepwater Horizon explosion and oil spill should be paid by BP
			 without limit on liability.
					(b)Directive to Secretary of the
			 Interior
					(1)In generalNotwithstanding any other provision of law,
			 the Secretary of the Interior (referred to in this section as the
			 Secretary) shall renegotiate the terms of the lease known as
			 Mississippi Canyon 252 to reflect statements made by BP in the
			 letter described in subsection (a)(2).
					(2)Payment of claimsAs a condition of the renegotiated lease
			 described in paragraph (1), BP shall pay all damages awarded pursuant to title
			 I.
					
	
		May 26, 2010
		Read the second time and placed on the
		  calendar
	
